Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sabet et al. (US 2018/0207044) and in view of Leussler et al. (US 2015/0051475). 

3.	Addressing claim 1, Sabet discloses an ultrasound system, comprising: 
at least one ultrasound transducer (see [0028-0029]; ultrasound imaging and treatment transducer); 
a controller comprising a memory, wherein the memory stores instructions control a dose of ultrasound energy applied to the subject by the ultrasound transducer that, when executed by the controller, cause the controller to: receive image data of tissue of the subject from the ultrasound transducer (see [0029], [0123] and [0164-0165]; receive ultrasound image data from ultrasound image transducer; control the duration and intensity is control dose of ultrasound); 
focus the ultrasound transducer on a plurality of regions of interest and control the ultrasound transducer to apply ultrasound energy distributed between the plurality of regions of interest to cause tissue displacement of each region of interest (see [0028]; apply therapeutic ultrasound to one or more organs is focus ultrasound on plurality of organs (regions of interest); the therapeutic ultrasound cause tissue displacement of each region of interest).
Sabet does not explicitly disclose transducer comprising a plurality of elements; divide the image data of the tissue into a plurality of segments representative of the tissue; each region of interest being located within a different segment of the plurality of segments; receive updated image data from the ultrasound transducer after applying the ultrasound energy to the plurality of regions of interest; and modify the instructions based on the updated image data. In the same field of endeavor, Leussler discloses transducer comprising a plurality of elements (see [0089]); divide the image data of the tissue into a plurality of segments representative of the tissue and each region of interest being located within a different segment of the plurality of segments (see [0042]; divide into different regions/segment base on tissue type or organs; each organ/tissue type (region of interest) is in different region/segment); receive updated image data from the imager after applying the ultrasound energy to the target zone; and modify the instructions based on the updated image data (see Fig. 5; arrow point to looping back to take more images as update and adjust heating base on images data use for temperature map). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabet to have a plurality of elements; divide the image data of the tissue into a plurality of segments representative of the tissue and each region of interest being located within a different segment of the plurality of segments; receive updated image data from the imager after applying the ultrasound energy to the target zone; and modify the instructions based on the updated image data as taught by Leussler because this is allow for better calibration of temperature map and help adjust treatment (see Fig. 5 and [0042]). 
Sabet explicitly discloses treating plurality of region of interests and imaging is ultrasound. Sabet also discloses imaging could be any imaging modality (ultrasound; mri, etc.). Leussler explicitly discloses update mri imaging and modify the instructions based on the updated image data. Using mri or ultrasound is a designer choice that only require routine skill in the art. Sabet in view of Leussler discloses receive updated image data from the ultrasound transducer after applying the ultrasound energy to the plurality of regions of interest; and modify the instructions based on the updated image data. 

4.	Addressing claims 2 and 10, Leussler discloses:
wherein the tissue comprises a first organ and a second organ different than the first organ, and wherein a first region of interest of the plurality of regions of interest is in the first organ and a second region of interest of the plurality of regions of interest is in the second organ (see [0042], segment base on different organs; first region of interest is in first organ and second region of interest is in a second and different organ; an organ contain many different region of interest);
wherein the first region of interest is in a first organ and the second region of interest is in a second organ different than the first organ, and wherein the first ultrasound energy is a greater fraction of the dose than the second ultrasound energy (Sabet in view of Leussler is capable of performing this function).

Addressing claims 3-5, Sabet discloses:
wherein at least 75% of the dose is applied to the first organ (Sabet’s system is capable of performing this function). 
wherein the first organ is a pancreas, spleen, or liver (see [0028]).
wherein the tissue comprises an organ, and wherein the plurality of regions of interest are in the organ (see [0028]; an organ has many regions of interest).

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sabet et al. (US 2018/0207044), in view of Leussler et al. (US 2015/0051475) and further in view of Krocak et al. (US 2015/0290476).  

6.	Addressing claim 6, Sabet does not disclose stimulate below selected threshold of ultrasound energy. In the same field of endeavor, Krocak disclosed stimulate below selected threshold of ultrasound energy (see [0009]; the selected threshold is the ultrasound imaging level and stimulate below this level). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabet to have stimulation below selected threshold of ultrasound energy as taught by Krocak because this provide effectively non-thermal treatment (see [0009]).

7.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sabet et al. (US 2018/0207044), in view of Leussler et al. (US 2015/0051475) and further in view of Mishelevich (US 2012/0197163).  

8.	Addressing claims 7-8, Sabet does not explicitly disclose concurrently/simultaneously or sequentially/series stimulation of targets (region of interest). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that either concurrently/simultaneously or sequentially/series stimulation of targets or both. There is no other ways. Examiner only relies on Mishelevich to explicitly provides evidence for this obvious limitation (see [0025] and [0032]). 

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sabet et al. (US 2018/0207044), in view of Leussler et al. (US 2015/0051475) and further in view of Auboiroux et al. (US 2013/021293).  

10.	Addressing claim 9, Sabet does not disclose wherein the controller is configured to control a first subset of the plurality of elements to apply a first ultrasound energy to a first region of interest of the plurality of regions of interest and a second subset of the plurality of ultrasound elements to apply a second ultrasound energy to a second region of interest of the plurality of regions of interest. In the same field of endeavor, which is ultrasound treatment, Auboiroux discloses wherein the controller is configured to control a first subset of the plurality of elements to apply a first ultrasound energy to a first region of interest of the plurality of regions of interest and a second subset of the plurality of ultrasound elements to apply a second ultrasound energy to a second region of interest of the plurality of regions of interest (see Figs. 1-2 and [0034]; each subset focus energy in a distinct coverage volume (region of interest); first subset focus first energy on first coverage volume (first region of interest); second subset focus second energy on second coverage volume (second region of interest)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabet to have wherein the controller is configured to control a first subset of the plurality of elements to apply a first ultrasound energy to a first region of interest of the plurality of regions of interest and a second subset of the plurality of ultrasound elements to apply a second ultrasound energy to a second region of interest of the plurality of regions of interest as taught by Auboiroux because this allow the system to cover a target volume to be treated (see [0034]). 

11.	Claims 11-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sabet et al. (US 2018/0207044), in view of Leussler et al. (US 2015/0051475) and further in view of Sachs et al. (US 2020/0302825).  

12.	Addressing claims 11-12 and 24, Sabet and Leussler discloses essentially all the claim limitations. However, Sabet and Leussler do not disclose wherein the tissue displacement is assessed by monitoring a concentration change relative to baseline of one or more molecules and wherein a first molecule of the one or more molecules is TNF-alpha and a second molecule of the one or more molecules is glucose. In the same field of endeavor, which is ultrasound therapy Sachs discloses wherein the tissue displacement is assessed by monitoring a concentration change relative to baseline of one or more molecules and wherein a first molecule of the one or more molecules is TNF-alpha and a second molecule of the one or more molecules is glucose (see Fig. 3, [0014] and [0018]; asset physiological response (tissue displacement) by monitoring level of molecule changes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sabet to have wherein the tissue displacement is assessed by monitoring a concentration change relative to baseline of one or more molecules and wherein a first molecule of the one or more molecules is TNF-alpha and a second molecule of the one or more molecules is glucose as taught by Sachs because this help identify a cognitive response state from stimulation (see abstract). 

13.	Addressing claim 22, Sachs discloses wherein the controller is configured to use the updated image data and the image data to measure tissue displacement and wherein the controller modifies the instructions based on the measured tissue displacement (see [0014]; Figs. 1B and 2; Sachs discloses monitoring physiological response (tissue displacement) with imaging and adjust/select therapy treatment base on physiological response; Leussler explicitly discloses update images and adjust treatment).

14.	Addressing claim 23, Leussler discloses wherein the controller modifies the instructions by changing a relative distribution of ultrasound energy between the plurality of regions of interest for a subsequent ultrasound energy application (see Fig. 5, [0042], [0047-0048]; selectively and adjusted heating (distribution of ultrasound) of a certain region base on updated temperature map is changing a relative distribution of ultrasound energy between the plurality of regions of interest for a subsequent ultrasound energy application; certain tissue region will not be heated base on temperature map and also adjust ultrasound dose base on updated temperature map to not over heat the region is changing a relative distribution of ultrasound energy between the plurality of regions of interest for a subsequent ultrasound energy application).


Response to Arguments

Applicant's arguments filed 05/09/22 have been fully considered but they are not persuasive. Applicant argues the prior art do not disclose receive updated image data from the ultrasound transducer after applying the ultrasound energy to the plurality of regions of interest; and modify the instructions based on the updated image data. Applicant’s argument is not persuasive because Sabet in view of Leussler disclose this limitation. Sabet discloses ultrasound imaging and Leussler discloses receive updated image data from the mri machine after applying the ultrasound energy to the plurality of regions of interest and modify the instructions based on the updated image data. Applicant argues Sachs has not identified any tissue displacement monitoring via molecule concentration. Applicant’s argument is not persuasive because Sachs discloses this limitation (see [0014] and [0018]). According to applicant’s specification paragraphs [0033], [0048], [0052-0053] tissue displacement is basically a physiological response/outcome to a stimulation for example increase in molecule concentration due to a stimulation. Sachs discloses determine physiological response (tissue displacement after provide stimulus) base on measuring heart rate, blood pressure, glucose, levels in endocrine, TNF-alpha, etc. Examiner interprets the claim limitation monitoring the physiological response/outcome after apply stimulation by monitoring a concentration change in molecule. Sachs disclose monitoring molecule concentration change after stimulation as a physiological response after stimulation.   


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0076674 (see [0461]; repeat or update ultrasound images and adjust ultrasound treatment parameter); US 2012/0296197 (see claim 5, modify treatment using updated mri images). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793